Case 1:21-mj-04009-MKD   ECF No. 14   filed 01/26/21   PageID.22 Page 1 of 1




                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Jan 26, 2021
                                                                SEAN F. MCAVOY, CLERK
